 
EXHIBIT 10.1
 
THIRD AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT


This Third Amendment to Non-Recourse Receivables Purchase Agreement (this
“Amendment”) is entered into as of November 23, 2010, by and between SILICON
VALLEY BANK, a California corporation, with its principal place of business at
3003 Tasman Drive, Santa Clara, California 95054 and with a loan production
office located at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466
(“Buyer”) and ARBINET CORPORATION (f/k/a Arbinet-thexchange, Inc.), a Delaware
corporation with its principal place of business at 460 Herndon Parkway, Suite
150, Herndon, Virginia 20170 (“Seller”).
 


1.    DESCRIPTION OF EXISTING AGREEMENT. Among other indebtedness and
obligations which may be owing by Seller to Buyer, Seller is indebted to Buyer
pursuant to a financing arrangement dated as of November 28, 2005, evidenced by,
among other documents, a certain Non-Recourse Receivables Purchase Agreement
dated as of November 28, 2005, between Seller and Buyer, as amended by a certain
First Amendment to Non-Recourse Receivables Purchase Agreement dated as of
December 17, 2007, and as further amended by a certain Second Amendment to
Non-Recourse Receivables Purchase Agreement dated as of November 24, 2008 (as
amended, the “Purchase Agreement”). Capitalized terms used but not otherwise
defined herein shall have the meaning as in the Purchase Agreement.


2.  
DESCRIPTION OF CHANGE IN TERMS.
 
Modifications to Purchase Agreement.



1.  
The Purchase Agreement shall be amended by renumbering Sections 1.12, 1.13,
1.14, 1.15, 1.16, 1.17, 1.18, 1.19, 1.20, 1.21, 1.22, 1.23, 1.24 and 1.25 as
Sections 1.13, 1.14, 1.15, 1.16, 1.17, 1.18, 1.19, 1.20, 1.21, 1.22, 1.23, 1.24,
1.25 and 1.26 respectively.

 
2.  
The Purchase Agreement shall be amended by inserting the following new Section
1.12, appearing immediately after Section 1.11 thereof:



“           1.12          “Liquidity” is (a) Seller’s unrestricted and
unencumbered cash maintained with Buyer and, without duplication,  Seller’s
unrestricted and unencumbered cash maintained in its two existing accounts with
NatWest (account numbers 43891 and 39678), minus (b) all amounts owed by Seller
to Buyer, including, without limitation, (i) all amounts outstanding under this
Agreement (including, without limitation, the Purchased Receivable Amount for
any Purchased Receivable for which Buyer has not yet received payment in full),
and (ii) all obligations and liabilities of Seller to Buyer pursuant to that
certain Accounts Receivable Financing Agreement dated as of February 3, 2003,
between Seller and Buyer, as amended.”


3.  
The Purchase Agreement shall be amended by deleting the following text appearing
in Section 2.1.1 thereof:



“Each purchase and sale hereunder shall be in the sole discretion of Buyer
and Seller. In any event, Buyer will not (i) purchase any Receivables in excess
of an aggregate outstanding amount exceeding Ten Million Dollars
($10,000,000.00), or (ii) purchase any Receivables under this Agreement after
November 26, 2010.”
 
and inserting in lieu thereof the following:
 
“Each purchase and sale hereunder shall be in the sole discretion of Buyer and
Seller. In any event, Buyer will not (i) purchase any Receivables in excess of
an aggregate outstanding amount exceeding Ten Million Dollars ($10,000,000.00),
or (ii) purchase any Receivables under this Agreement after February 26, 2011.”
 

--------------------------------------------------------------------------------


 
4.  
The Purchase Agreement shall be amended by deleting the following text,
appearing in Section 10 thereof:

 
“           (e)           Seller shall breach any covenant, agreement, warranty,
or representation set forth herein, and the same is not cured (whether pursuant
to the provisions of Section 6 hereof, if applicable, or otherwise) to Buyer’s
reasonable satisfaction within 10 days after Buyer has given Seller oral or
written notice thereof; provided, that if such breach is incapable of being
cured it shall constitute an immediate default hereunder.”


  and inserting in lieu thereof the following:


“           (e)           Seller shall breach any covenant, agreement, warranty,
or representation set forth herein, and the same is not cured (whether pursuant
to the provisions of Section 6 hereof, if applicable, or otherwise) to Buyer’s
reasonable satisfaction within 10 days after Buyer has given Seller oral or
written notice thereof; provided, that if such breach is incapable of being
cured it shall constitute an immediate default hereunder; or


            (f) Seller has Liquidity of less than Seven Million Five Hundred
Thousand Dollars ($7,500,000.00) at any time.”


3.    FEES. Seller shall be obligated to reimburse Buyer for any reasonable
legal fees and expenses incurred in connection with this Amendment.


4.    CONSISTENT CHANGES. The Purchase Agreement is hereby amended wherever
necessary to reflect the changes described above.


5.    RATIFICATION OF PERFECTION CERTIFICATE. Seller has delivered to Buyer an
updated Perfection Certificate in connection with this Amendment, which is dated
as of November 23, 2010 and which shall be deemed to replace that certain
Perfection Certificate dated as of June 3, 2007.
 


6.    RATIFICATION OF LOAN DOCUMENTS. Seller hereby ratifies, confirms, and
reaffirms all terms and conditions of the Purchase Agreement.
 


7.    NO DEFENSES OF SELLER. Seller hereby acknowledges and agrees that Seller
has no offsets, defenses, claims, or counterclaims against Buyer with respect to
the Purchase Agreement, and that if Seller now has, or ever did have, any such
offsets, defenses, claims, or counterclaims against Buyer, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and Seller
hereby RELEASES Buyer from any liability thereunder.
 


8.    CONTINUING VALIDITY.  Seller understands and agrees that in modifying the
Purchase Agreement, Buyer is relying upon Seller’s representations, warranties,
and agreements, as set forth in the Purchase Agreement. Except as expressly
modified pursuant to this Amendment, the terms of the Purchase Agreement remain
unchanged and in full force and effect.  Buyer’s agreement to modifications to
the Purchase Agreement pursuant to this Amendment in no way shall obligate Buyer
to make any future modifications to the Purchase Agreement.
 


9.    COUNTERSIGNATURE. This Amendment shall become effective only when it shall
have been executed by Seller and Buyer.


[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------


 


This Amendment is executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first written above.


BORROWER:
       BANK:
   
ARBINET CORPORATION
       SILICON VALLEY BANK
By: /s/ Gary Brandt
       By: /s/ Amber M. Scarchilli
Name: Gary Brandt
       Name: Amber M. Scarchilli
Title: CFO
       Title: Vice President




--------------------------------------------------------------------------------

